DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 14, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (US2017/0122247 A1) in view of Bettini (US2017/0167430 A1), Kuniyasu (US2016/0169151 A1), Abe (US2007/0261658 A1) and Katumaru (US2004/0119242 A1).

Regarding to Claim 13, Qin teaches an internal combustion engine (Paragraph 26, an diesel engine is an internal combustion engine), comprising:
a cylinder bore including an inner peripheral sliding surface made of the cast iron (Abstract teaches the reference teaches a cylinder liner.  Based on the teaching of the publication of the claimed invention, US2020/0256277 A1, Paragraphs 125, 126 and 136, since the claimed language did not limit the preamble is a liner-less internal combustion engine, the examiner would consider the cylinder liner of an internal combustion engine as a cylinder bore under the broadest reasonable interpretation, Paragraph 33 teaches the material of the cylinder liner is iron, and Paragraph 34 teaches the manufacture process is casting);
a piston arranged on an inner peripheral side of the cylinder bore (Paragraph 34); and
a piston ring mounted to a annular groove provided along a piston circumferential direction on an outer peripheral surface of the piston (Paragraph 34),
wherein the inner peripheral sliding surface includes a region satisfying Expression (1) to Expression (3) (Paragraph 50 teaches a Table of the roughness),
wherein a machining mark constituted by a cross-hatch pattern including a first parallel straight line group and a second parallel straight line group crossing the first parallel line group is formed in the region satisfying Expression (1) to Expression (3) (Paragraphs 35-38 teaches a manufacturing process would allow the inner surface of the cylinder achieve Expression (1) to Expression (3) under certain circumstance.  Fig. 10 shows a cross-hatch pattern with first parallel straight line group and a second parallel straight line group),
wherein an entire surface of the inner peripheral sliding surface has the same surface property (Paragraphs 35-38 teaches the surface has the same property), and
•Expression (1) 10.0 ≥ Rvk/Rk ≥ 1.0
•Expression (2) 0.08 µm ≤ Rk ≤ 0.3 µm
•Expression (3) Rk - Rpk ≥ 0 (Fig. 2, Paragraph 11, Paragraph 50 teaches a Table, and the roughness of the surface would at least partially meet the requirements under certain circumstance).
[in Expression (1) to Expression (3), Rk is a core roughness depth based on JIS B0671-2:2002, Rpk is a reduced peak height based on JIS B0671-2:2002, and Rvk is a reduced valley depth based on JIS B0671-2:2002] (Paragraphs 36-38 teach the definition of Rk, Rvk and Rpk.  Paragraph 50 teches the roughness structure is based on ISO13565-2, which is the same standard as JIS b0671-2:2002).

Qin fails to explicitly disclose, but Bettini teaches an internal combustion engine, comprising:
wherein the inner peripheral sliding surface includes a region satisfying Expression (1) to Expression (4)
•Expression (4) Rvk ≤ 1.1 µm [Qin teaches the design can make various changes and modification under certain circumstance (Paragraph 51).  Bettini teaches a surface of a cylinder liner, the Rvk in certain area ≤ 1.1 µm (Bettini, Paragraph 47) to improve the performance engine (Bettini, Paragraph 7).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin to incorporate the teachings of Bettini to set Rvk in certain value in order to improve the performance engine (Bettini, Paragraph 7).

Qin fails to explicitly disclose, but Kuniyasu teaches an internal combustion engine, comprising:
wherein a cross-hatch angle formed by a direction in which the first parallel line group extends from one side to another side in a cylinder bore circumferential direction and a direction in which the second parallel line group extends from the one side to the another side in the cylinder bore circumferential direction is equal to or larger than 3 degrees and equal to or smaller than 50 degrees [Qin shows a cross-hatch pattern after the fourth honing process (Fig. 10 shows the cross-hatch pattern) and further teaches the design can make various changes and modification under certain circumstance (Paragraph 51).  Kuniyasu further teaches a part has a manufacturing-processed surface has cross-hatch pattern with angle between certain range (Kuniyasu, Paragraph 34 teaches the part is manufacturing processed.  Paragraph 35 teaches at least part of the surface of the part comprises cross-hatch angle between 15 degrees and 35 degrees, which at least partially inside the range of the claimed angle range) to easily retain the oil to reduce the friction (Kuniyasu, Paragraph 38, Paragraph 96).  Therefore, since Qin teaches it is desirable to develop a cylinder liner that generates less friction during use to improve fuel consumption (Qin, Paragraph 8), when applying the teachings of Kuniyasu to Qin, it would be obvious to one of ordinary skill in the art to design the cylinder liner inner surface has cross-hatch pattern with certain angle range to easily retain the oil to reduce the friction (Kuniyasu, Paragraph 38, Paragraph 96).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin to incorporate the teachings of Kuniyasu to design the cylinder liner inner surface has cross-hatch pattern with certain angle range in order to easily retain the oil to reduce the friction (Kuniyasu, Paragraph 38, Paragraph 96).

Qin fails to explicitly disclose, but Abe and Katumaru teach an internal combustion engine, comprising:
wherein the internal combustion engine is a gasoline engine,
wherein the piston ring includes a top ring, a second ring, and a combination steel oil ring, and satisfies Expression (5), and
•Expression (5) Ft/D<0.5
[in Expression (5), Ft is a total tensile force (tangential tensile force) per cylinder bore of the piston ring (unit: N(Newton)), and D is an inner diameter (bore diameter) of the cylinder bore (unit: mm (millimeter))] [Qin teaches the design can make various change and modification under certain circumstance (Paragraph 51).  In the Specification, the Applicant only teaches the tensile force of a piston ring would be affected by the type of the engine (Please see PG-Pub, US2020/0256277 A1, Paragraph 136).  Abe teaches a gasoline engine (Abe, Paragraph 82) comprises a piston ring includes a top ring (Abe, Fig. 2, Part 12), a second ring (Abe, Fig. 2, Part 13) and an oil ring (Abe, Fig. 2, Part 14) with certain Ft/D (Abe, Paragraph 21) to reduce the friction between the piston rings and cylinder bores (Abe, Paragraph 21).  Katumaru further teaches an oil ring of a piston is made by combination steel to obtain an excellent durability and low rate of drop in tension due to wear (Katumaru, Paragraph 4).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin to incorporate the teachings of Abe and Katumaru to  design a piston with certain piston rings with certain material and certain Ft/D in order to reduce the friction between the piston rings and cylinder bores and obtain an excellent durability and low rate of drop in tension due to wear (Abe, Paragraph 21, Katumaru, Paragraph 4).

Regarding to Claim 14, Qin in view of Bettini, Kuniyasu Abe and Katumaru teaches the modified internal combustion engine, further comprising a cast iron cylinder liner including an inner peripheral sliding surface having a region satisfying Expression (1) to Expression (4) (Qin, Paragraph 50 teaches a Table, and the roughness of the surface would reflect the limitation under certain circumstance).

Regarding to Claim 20, Qin fails to explicitly disclose, but Bettini teaches an internal combustion engine, wherein the reduced valley depth Rvk is equal to or lower than 1.0 µm [Qin teaches the Rvk of the cylinder liner in certain range, but the references also opened the possibility of modification to meet certain circumstance (Qin, Paragraph 51).  Bettini teaches a cylinder liner, in certain area, the Rvk of the cylinder liner would be equal to or lower than 1.0 µm (Bettini, Paragraph 47 shows the table, Z2 and Z3 would have Rvk ranges at least partially reflect the limitation) to ensure positive effects on the wear of the liner in contact with a piston ring, on the emission of particles, on the consumption of oil, on the friction and, consequently, on the working life of the engine (Bettini, Paragraph 18).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin to incorporate the teachings of Bettini to design the Rvk of the cylinder liner in certain range in order to ensure positive effects on the wear of the liner in contact with a piston ring, on the emission of particles, on the consumption of oil, on the friction and, consequently, on the working life of the engine (Bettini, Paragraph 18).

Regarding to Claim 21, Qin in view of Bettini, Kuniyasu, Abe and Katumaru teaches the modified internal combustion engine, wherein the core roughness depth Rk is equal to or higher than 0.08 µm and equal to or lower than 0.25 µm (Qin, Paragraph 50 teaches a Table, and the roughness of the surface would reflect the limitation under certain circumstance).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Qin (US2017/0122247 A1), Bettini (US2017/0167430 A1), Kuniyasu (US2016/0169151 A1), Abe (US2007/0261658 A1) and Katumaru (US2004/0119242 A1) as applied to Claim 13 above, and further in view of Williams (US2015/0159582 A1).

Regarding to Claim 15, Qin, Bettini, Kuniyasu, Abe and Katumaru fail to explicitly disclose, but Williams teaches an internal combustion engine, further comprising a cast iron cylinder block including the cylinder bore [Williams teaches a cylinder block including a cylinder liner (Williams, Fig. 2, Paragraph 21), and the cylinder block is manufactured by cast iron to have a smaller friction coefficient and decrease the engine size (Williams, Paragraph 2).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin, Bettini, Kuniyasu, Abe and Katumaru to incorporate the teachings of Williams to manufacture the cylinder block with cast iron in order to have a smaller friction coefficient and decrease the engine size (Williams, Paragraph 2).

Claims 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (US2017/0122247 A1), Bettini (US2017/0167430 A1), Kuniyasu (US2016/0169151 A1), Abe (US2007/0261658 A1) and Katumaru (US2004/0119242 A1) as applied to Claim 13 above, and further in view of Sato (US2016/0238133 A1).

Regarding to Claim 15, Qin, Bettini, Kuniyasu, Abe and Katumaru fail to explicitly disclose, but Bischofberger teaches an internal combustion engine,
wherein the piston ring includes a ring-shaped base material and a hard coating film that covers an outer peripheral surface of the ring-shape base material,
wherein the hard coating film is a film selected from the group consisting of a CrN-based coating film and an amorphous carbon coating film [Sato teaches a piston ring is made by steel-based material and have a CrN-based coating film and an amorphous carbon coating film to obtain low friction and excellent wear resistance (Sato, Abstract).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin, Bettini, Kuniyasu, Abe and Katumaru to incorporate the teachings of Sato to use a coating with certain material on a piston ring in order to obtain low friction and excellent wear resistance (Sato, Abstract).

Regarding to Claim 15, Qin, Bettini, Kuniyasu, Abe and Katumaru fail to explicitly disclose, but Bischofberger teaches an internal combustion engine,
wherein the piston ring includes a ring-shaped base material and a hard coating film that covers an outer peripheral surface of the ring-shape based material,
wherein an arithmetic average roughness Ra of an outer peripheral sliding surface of the hard coating film equal to or lower than 0.1 µm [Sato teaches a piston ring is made by steel-based material and have a hard coating film with certain Ra (Sato, Paragraph 50) to obtain low friction and excellent wear resistance (Sato, Abstract).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin, Bettini, Kuniyasu, Abe and Katumaru to incorporate the teachings of Sato to use a coating with certain Ra on a piston ring in order to obtain low friction and excellent wear resistance (Sato, Abstract).

Response to Arguments
Applicant’s arguments with respect to Claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishikawa (US2003/0192501 A1) teaches a cylinder comprises an inner surface with certain characteristic.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747